Citation Nr: 0729970	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  04-21 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
lateral femoral nerve paresthesia.

3.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1971.  

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

Even though the RO reopened the veteran's claims for service 
connection for a right knee disorder and left lateral femoral 
nerve paresthesia, in Barnett v. Brown, 8 Vet. App. 1 (1995) 
the United States Court of Appeals for Veterans Claims 
(Court) instructed that the Board of Veterans' Appeals must 
initially address the issue of whether or not new and 
material evidence has been submitted to reopen a claim in 
cases where there is a prior final decision.  See also 
McGinnis v. Brown, 4 Vet. App. 239 (1993).  


FINDINGS OF FACT

1.  The RO denied service connection for a right knee 
disorder and left lateral femoral nerve paresthesias in 
November 1992 and April 1993 rating decisions.  The veteran 
did not file a notice of disagreement with those decisions.  

2.  The evidence submitted since the April 1993 rating 
decision does not raise a reasonable possibility of 
substantiating the veteran's claim for service connection for 
a right knee disorder.  

3.  The evidence submitted since the April 1993 raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for left lateral femoral nerve 
paresthesias.  

4.  Left lateral femoral nerve paresthesias was first 
manifested in active naval service.  Service medical records 
document continuing symptoms of left lateral femoral nerve 
paresthesias from June to December 1970.  

5.  VA records include a current diagnosis of meralgia 
paresthesias of the left lateral thigh.  

6.  Depression was not manifested in active service.  

7.  There is no competent medical evidence which indicates 
the veteran's currently diagnosed bipolar disorder and 
depression began in service.  


CONCLUSIONS OF LAW

1.  The April 1993 rating decision denying service connection 
for a right knee disorder is final.  38 C.F.R. §§ 3.104, 
20.1103 (1992).  

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for a right knee 
disorder.  38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. 
§ 3.156 (2006).  

3.  New and material evidence has been submitted to reopen 
the claim for service connection for left lateral femoral 
nerve paresthesias.  38 U.S.C.A. § 7104(b)(West 2002); 
38 C.F.R. § 3.156 (2006).  

4.  Left lateral femoral nerve paresthesias, currently 
diagnosed as meralgia paresthesias of the left lateral thigh, 
was incurred in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

5.  Depression was not incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letter dated in May 2002, the RO satisfied VA's foregoing 
notice requirements such that a reasonable person could be 
expected to understand what was needed to substantiate his 
claim, and thus the essential fairness of the adjudication 
was not frustrated.   Even though the veteran was not 
informed of the basis for the former denial of his claims, 
evidence was submitted which addressed the unestablished 
facts.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
No. 04-1009 (U.S. Vet. App. Apr. 23, 2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2006).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(2006).  

A substantive appeal must be filed within 60 days from the 
date the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
one year period from the date of mailing of the notification 
of the determination being appealed.  38 C.F.R. 
§ 20.302(b)(2006).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the clam sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2006).  

The RO denied service connection for right knee disorder and 
left lateral femoral cutaneous nerve paresthesias in a 
November 1992 rating decision.  A November 1992 letter 
notified the veteran his claims had been denied.  Additional 
evidence was submitted and the RO readjudicated the claims in 
an April 1993 rating decision and again denied the claims.  
An April 1993 letter informed the veteran his claims had 
again been denied.  The veteran did not submit a notice of 
disagreement with either rating decision.  The November 1992 
and April 1993 rating decisions are final.  38 U.S.C.A. 
§ 7104(b)(West 2002); 38 C.F.R. § 3.104, 20.1103 (1992).  

In April 2002, the veteran requested his claims for service 
connection for a right knee disorder and loss of feeling in 
the left leg be reopened.  The RO denied the request to 
reopen the claims in a June 2002 rating decision.  The 
veteran filed his notice of disagreement in May 2003.  In May 
2004, the RO reopened the claims in a statement of the case 
and adjudicated them on the merits.  The veteran submitted 
his substantive appeal in June 2004.  As there are final 
decisions denying the veteran's claims the Board must first 
address whether the claims should be reopened.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).  

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

Right Knee

With respect to the right knee, the evidence of record at the 
time of the last prior denial included service medical 
records reflecting pre-service knee disability, treatment for 
back complaints following injury sustained when the veteran 
ran into a slowly moving truck while playing football; 1992 
VA treatment records and the veteran's contentions regarding 
re-injuring his knee at the time of the in-service truck 
incident.  

Evidence received since the prior final denial includes 
current VA treatment records, which are cumulative since it 
has long been established that the veteran has right knee 
disability.  It also includes the veteran's contentions where 
he attributes his knee problems to the incident with the 
truck in service, which is likewise a cumulative contention.  
The evidence further includes reports of VA examinations 
dated in August 2003, and September 2004, that contain 
opinions on the relationship between the veteran's right knee 
disability and service, and a letter dated in July 2003 from 
a VA treating physician that likewise includes an opinion 
regarding the relationship between the veteran's knee and 
service.  

The September 2004 opinion is adverse to the veteran, so it 
obviously fails to substantiate the claim and may not be 
considered new and material.  

The August 2003 opinion reads as follows:

The veteran did have the motor vehicle 
accident while in service.  He did not 
have any pre-existing disability of the 
right knee....prior to the accident in the 
service.  His right knee pain ... becoming 
progressively worse and in this 
examiner's opinion, it is more likely 
than not that his current right knee 
condition ......, and the numbness on the 
outer aspect of the left thigh are due to 
the motor vehicle accident and impact 
injury, which had happened in the service 
time.  

Similarly, the July 2003 letter reads:  

(The veteran ) reports severe low back 
and right knee pain since military 
service.  Records accompanying patient on 
last visit confirm medical entries 
following pedestrian vehicle accident and 
low back pain.  

Based on records reviewed, patient's low 
back pain and right knee pain appear as 
likely as not related to injuries 
sustained in military service.  

These opinions, while worded favorably, do not, in fact, 
raise a reasonable possibility of substantiating the 
veteran's claim for service connection for a right knee 
disorder since they are based on an inaccurate history, and 
one previously considered and rejected.  The veteran asserted 
in January 1992 that his right knee was re-injured when he 
was hit by a truck in service.  A careful review of the 
service medical records indicates no complaints or treatment 
for a right knee disorder in conjunction with the September 
1970 incident when the veteran was hit by the truck in 
service.  October and November 1970 service medical records 
noted only ongoing complaints of back pain related to the 
truck accident.  As is set out above only a back injury was 
diagnosed when the veteran was examined and treated for his 
injuries after he ran into a truck.  The veteran's complaints 
of knee pain were noted on June 15, 1970 less than one month 
after he entered the service on May 26, 1970 and months prior 
to the truck accident.  In 1993 the RO rejected the veteran's 
January 1992 assertions that he re-injured his knee in a 
truck accident in service.  

The Court has held that the credibility of the evidence is to 
be presumed when determining whether new and material 
evidence has been submitted.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  In Pellerin v. Brown, 10 Vet. App. 415 
(1997) the Court pointed out that in two illustrative 
instances, pre-opening credibility determinations had been 
accepted by the Court.  In Reonal v. Brown, 5 Vet. App. 460 
(1998), the presumption of credibility did not arise because 
the physician relied upon appellant's account of his medical 
history and service background, recitations which had already 
been rejected by the RO.  In Kightly v. Brown, 6 Vet. 
App. 200 (1994), the opining physician's statement was 
rejected because it was found to be based upon an inaccurate 
history as provided by the veteran.  See Hadsell v. Brown, 
4 Vet. App. 208 (1993); Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993).  In the 
present case, the veteran is similarly relying upon a medical 
history and service background that have already been 
rejected by VA.  Therefore, this evidence is not new and 
material, as it relies on history already previously rejected 
by the RO in a final decision.  Accordingly, the claim for 
service connection for a right knee disorder is not re-
opened.  

Left Thigh

With respect to the left thigh, the RO previously denied the 
veteran's claim, in part, because there was no current 
diagnosis of any nerve disorder of the left thigh.  A 
September 2004 VA examination report reflects a current 
diagnosis, meralgia paresthesias of the left lateral thigh, 
and is therefore new and material, as it establishes a 
previously unestablished fact necessary to substantiate the 
claim.  As new and material evidence has been submitted, the 
claim for service connection for left lateral femoral nerve 
paresthesias is reopened.  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  In order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

The evidence includes a current diagnosis of the veteran's 
symptoms of loss of sensation in the left thigh, meralgia 
paresthesias of the left lateral thigh.  The symptoms were 
first manifested in June 1970 and evaluated and diagnosed in 
August 1970 as left lateral femoral nerve paresthesias.  A 
December 1970 neurology consult indicates the veteran's 
symptoms had remained stable.  While separation examination 
noted the neurology evaluation was normal, the Board notes 
that the Medical Evaluation Board report in January 1971, was 
based on an orthopedic evaluation and does not address any 
neurological symptoms.  

In reviewing the September 2004 VA examination report, the 
Board observes the VA examiner erroneously stated the veteran 
had symptoms of loss of sensation in the left thigh prior to 
his entry into the service, and therefore rendered an adverse 
opinion on the question of its relationship to service.  A 
careful review of the contemporaneous service medical 
records, however, reveals the symptoms began after the 
veteran entered boot camp.  (It was numbness in the fingers 
noted at service entrance, not in the left thigh.)  

Since service medical records document continuous symptoms of 
loss of sensation in the left thigh from June 1970 to 
December 1970.  The Board concludes that chronic symptoms of 
loss of sensation of the left thigh were demonstrated in 
service.  The regulations provide manifestations of chronic 
disease in service, shown as such in service will be service 
connected however remote unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303 (2006).  The evidence 
supports the grant of service connection for left lateral 
femoral nerve paresthesias, currently diagnosed as meralgia 
paresthesias of the left lateral thigh.  

Depression

Service medical records do not include any complaints, 
treatment or symptoms of depression.  

A VA Form 10-7131 indicates the veteran was admitted to a VA 
hospital with diagnosis of depression in August 1984.  

In December 2000, the veteran went to VA requesting treatment 
and reported he was suicidal.  He reported having lifelong 
depression.  January 2001 VA records noted the veteran was an 
inpatient.  A diagnosis of organic affective disorder due to 
head injury was noted and also the possibility of bipolar 
disorder.  

Notes of a VA hospital admission in February 2003 include the 
veteran's statements that he had periods of depression and 
elation since he was sixteen.  The VA psychiatrist diagnosed 
bipolar disorder, depressed.  The veteran was again admitted 
to a VA hospital in July 2003 with diagnosis of bipolar 
disorder, depressed.  

September 2004 VA records noted diagnosis of bipolar disorder 
mixed with psychosis.  September 2004 and December 2004 VA 
examinations also diagnosed bipolar disorder, depressed.  In 
September 2006 the veteran was afforded a VA psychiatric 
evaluation.  The VA psychiatrist stated he could not find any 
evidence of a psychiatric disorder in the veteran service 
medical records.  The first evidence of illness seemed to 
have been several years following his discharge from service.  

There are no records of any psychiatric symptoms in service 
or for many years thereafter.  The first documentation of 
depression appears in 1984, more than 12 years after the 
veteran's separation from the service in January 1971, and 
there is no competent medical evidence linking it to service.  
The preponderance of the evidence is against the claim for 
service connection for depression.  


ORDER

As new and material evidence has not been submitted, the 
claim for service connection for a right knee disorder, is 
not reopened.  

As new and material evidence has been submitted, the claim 
for service connection for left lateral femoral nerve 
paresthesias, is reopened.  

Service connection for left lateral femoral nerve 
paresthesias, currently diagnosed as meralgia paresthesias of 
the left lateral thigh, is granted.  

Service connection for depression is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


